Per Curiam:

There were two defendants and the verdict was guilty as to both. The court set aside the verdict as to one of the defendants and the errors which could only have affected him need not be considered. There is nothing substantial in either of the contentions of the appellant. The appellant made no request for any instructions and the instructions given correctly stated the law. Two witnesses swore that the appellant sold them whisky at different times and that they paid him for it. The jury who heard the testimony and saw the witnesses believed them. The trial court, with the same opportunity of passing upon their credibility, approved the verdict. No reason is suggested why we should disbelieve the witnesses.
The judgment is affirmed.